—Order, Supreme Court, Bronx County (Alan Saks, J.), entered September 2, 1998, which, in a personal injury action arising from an automobile accident, denied the motion of Action No. 1 defendant Stella I. D’Angelillo for summary judgment dismissing the complaint upon the ground that plaintiff had not sustained “serious injury” within the meaning of Insurance Law § 5102 (d), unanimously affirmed, with costs.
The medical report detailing plaintiff’s “serious injuries” (see, Insurance Law § 5102 [d]), along with plaintiff’s affidavit as to the extent of her disabling symptoms, sufficed to raise a factual issue as to whether plaintiff had sustained “serious injury’ as defined in Insurance Law § 5102 (d) and thus to defeat defendant’s motion for summary judgment (see, Greco v Five Five Garage Corp., 123 AD2d 422). Concur — Ellerin, P. J., Nardelli, Williams, Rubin and Andrias, JJ.